UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-4838


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

ERASMO HERRERA RUIZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Martin K. Reidinger,
District Judge. (1:12-cr-00048-MR-DLH-1)


Submitted:   April 11, 2013                 Decided:   April 15, 2013


Before GREGORY, SHEDD, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Henderson Hill, Executive Director, Joshua B. Carpenter, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Asheville, North
Carolina, for Appellant. Anne M. Tompkins, United States
Attorney, John D. Pritchard, Special Assistant United States
Attorney, Asheville, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM

            Erasmo      Ruiz    pled    guilty      to        illegal   re-entry    of   a

deported alien in violation of 8 U.S.C. § 1326(a) (2006), and

was sentenced to nineteen months’ imprisonment.                         On appeal, Ruiz

contends   that    his     sentence     is       procedurally        and   substantively

unreasonable.      Because of the short length of his sentence, Ruiz

also moves to expedite our review.                        We deny the motion and

affirm.

            We review a sentence for reasonableness, applying a

deferential      abuse-of-discretion              standard.           Gall    v.   United

States,    552 U.S. 38,     51   (2007);      see       also   United    States    v.

Diosdado–Star, 630 F.3d 359, 363 (4th Cir.), cert. denied, 131
S. Ct. 2946 (2011).            We first review for significant procedural

errors, including whether the district court failed to consider

the   § 3553(a)        factors.    If    we      find     a    sentence      procedurally

reasonable,       we     then      consider        substantive          reasonableness,

applying a totality of the circumstances test.                          Id.    Whether a

sentence is substantively unreasonable is considered “in light

of the totality of the circumstances.”                    United States v. Worley,

685 F.3d 404, 409 (4th Cir. 2012).                            In reviewing whether a

district court’s decision to vary from the applicable Guidelines

range is substantively reasonable, this court “‘may consider the

extent of the deviation [from the applicable Guidelines range],

but must give due deference to the district court’s decision

                                             2
that   the     [18     U.S.C.    §   3553(a)        (2006)]     factors,    on    a    whole,

justify      the     extent     of     the    variance.’”           United       States     v.

Diosdado-Star, 630 F.3d 359, 366 (4th Cir.) (quoting Gall v.

United States, 552 U.S. 38, 51 (2007)), cert. denied, 131 S. Ct.
2946 (2011).

               We conclude that Ruiz’s sentence is both procedurally

and    substantively        reasonable.              The   district     court      properly

calculated       the    applicable       advisory       Guidelines      range,     did     not

consider        any      improper         factors,         and      addressed          Ruiz’s

non-frivolous          arguments        for     a     within     Guidelines       sentence.

Though the district court varied upwards from the Guidelines

range,    we     conclude       that    the     district       court    gave     sufficient

reasons    for     imposing      a     higher       sentence.     The    district      court

based its sentence in large part on the need to deter offenders

who, like Ruiz, illegally re-enter the country after committing

a drug trafficking crime.                The district court emphasized Ruiz’s

long     criminal       history        and      the     seriousness        of    his      drug

trafficking crime in particular.                      Based on these considerations

we conclude that the district court gave Ruiz an individualized

assessment and stated sufficient grounds for his sentence.

               Accordingly, we deny the motion to expedite as moot

and affirm the district court’s judgment.                        We dispense with oral

argument because the facts and legal contentions are adequately



                                                3
presented in the material before this court and argument will

not aid the decisional process.



                                                     AFFIRMED




                                  4